IN THE UNITED STATES COURT OF APPEALS
                        FOR THE FIFTH CIRCUIT



                            No. 96-60879
                          Summary Calendar


                       MOHAMMED IMTIAZ SULTAN,

                                                          Petitioner,

                               versus

               IMMIGRATION AND NATURALIZATION SERVICE,

                                                          Respondent.


               Petition for Review of an Order of the
                     Board of Immigration Appeals
                          BIA No. A72 450 217


                           August 21, 1997

Before JOHNSON, SMITH, and EMILIO M. GARZA, Circuit Judges.

PER CURIAM:*

     Mohammed Imtiaz Sultan petitions for review of the Board of

Immigration Appeals’ decision dismissing his appeal, affirming the

denial of asylum and withholding of deportation.     We have reviewed

the record and the briefs and determine that the Board’s decision

is supported by substantial evidence.        See Carbajal-Gonzalez v.

INS, 78 F.3d 194, 197 (5th Cir. 1996).   Sultan further seeks review

of the Immigration Judge’s refusal to grant voluntary departure.



     *
       Pursuant to 5th CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5th CIR. R. 47.5.4.
Consideration of the issue, however, is barred due to Sultan’s

failure to exhaust his administrative remedies.   See Rodriguez v.

INS, 9 F.3d 408, 414 (5th Cir. 1993).



     PETITION FOR REVIEW DENIED.




                                   2